DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2).
Claims 3, 7, 10, and 14 are rejected under 35 U.S.C. 103.

Priority
	This is a continuation of 16/579,393 (US Patent 11,068,454). The application is afforded an effective filing date of 9/23/2019.

Drawings
The drawings, filed 07/06/2021, are considered in compliance with 37 CFR 1.81 and are accepted.

Information Disclosure Statement
The information disclosure statement filed 07/06/2021 has been considered. The corresponding PTO-1449 has been electronically signed and attached.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oks et al. (US 2011/0219020, hereinafter Oks).

	Regarding claim 1, Oks teaches a computer-implemented method of updating data, the method comprising: identifying a row in a segment of a columnstore (particular row in a column store that is composed of segments, ¶ [0019], [0025] and FIG. 5), the row having at least one entry containing data matching a value of a parameter of a query (update operations on a particular row, ¶ [0025] and FIG. 5); 
moving the identified row to a rowstore (updating a row of the columnar index may include copying the row from the column store 210 to the delta store, ¶ [0023] - [0025]); 
manipulating the data of the least one entry in the rowstore based upon an update request (updating or deleting the row at the delta store, ¶ [0023]-[0025]); 
and in response to the manipulating, updating a status of the row to indicate that updates to the data of the row are located in the rowstore (an entry corresponding to the particular row may be marked at the absence flag arrays, ¶ [0023]-[0025]).

Regarding claim 2, Oks further teaches generating the rowstore comprising a plurality of rows including the row of the columnstore (a delta store 220 that stores data in a row-wise fashion, all update activity of the columnar index occurs at the delta store, the delta store include rows that have been modified, ¶ [0023]-[0026] Note that moving rows from the column store to the delta store generates a delta store that contains the particular row being modified.)

Regarding claim 4, Oks further teaches comprising creating a column segment comprising the data stored within the rowstore, the column segment to be inserted into the columnstore (The contents of the delta store 220 may be converted into additional column arrays and the additional column arrays may be stored in the column store, ¶ [0019], [0024]).

Regarding claim 5, Oks further teaches wherein the column segment is created after a predetermined period of time or a criterion relating to a predetermined size of the rowstore has been met (the conversion may be triggered in response to determining that a number of rows in the delta store is greater than a threshold (i.e. predetermined size), determining that a time period has elapsed (i.e. predetermined period of time), ¶ [0024]).

Regarding claim 6, Oks further teaches comprising storing the rowstore in a random access memory (system memory 730 may be volatile (such as random access memory or "RAM"), ¶ [0051]).


Claim 8 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 8 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Oks: computing device includes at least one processor and a system memory, computer readable medium, ¶ [0013] and [0051]).

Claims 9, and 11-13 amount to a system comprising memory comprising instructions that, when executed by one or more processors, performs the method of claims 1, and 4-6, respectively. Accordingly, claims 9, and 11-13 are rejected for substantially the same reasons as presented above for claims 1, and 4-6 and based on the references’ disclosure of the necessary supporting hardware and software (Oks: computing device includes at least one processor and a system memory, ¶ [0051]). 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oks et al. (US 2011/0219020, hereinafter Oks) and Yoon et al. (US 2017/0097977, hereinafter Yoon).

Regarding claim 7, Oks, in the analogous field of columnstore databases, teaches the computer-implemented method of claim 1, as shown prior.
However, Oks does not teach wherein the rowstore is associated with one or more index tables, wherein each of a plurality of columns of the rowstore corresponds to at least one index table.
Yoon, in the analogous field of columnstore databases, teaches wherein the rowstore is associated with one or more index tables, wherein each of a plurality of columns of the rowstore corresponds to at least one index table (row store (RS) indexes, ¶ [0061], [0063], [0076] and FIG. 2; Note that an index corresponding to the values located in a rowstore is interpreted as corresponding to columns of the rowstore since the values are located in columns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the hybrid columnstore update process disclosed by Oks, with that of the known technique of indexing a table as taught by Yoon. One would be motivated to do so in order to further improve the speed of lookups and read-time efficiency. 

Claim 14 amounts to a system comprising memory comprising instructions that, when executed by one or more processors, performs the method of claim 7.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Oks: computing device includes at least one processor and a system memory, computer readable medium, ¶ [0013] and [0051]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oks et al. (US 2011/0219020, hereinafter Oks) and Holenstein et al. (US 10,671,641, hereinafter Holenstein).

Regarding claim 3, Oks, in the analogous field of columnstore databases, teaches the computer-implemented method of claim 1, as shown prior.
However, Oks does not teach activating an access lock on an identifier of the row whilst the data of the at least one entry is manipulated in the rowstore; and releasing the access lock after the manipulating is completed.
Holenstein, in the analogous field of columnstore databases, teaches activating an access lock on an identifier of the row whilst the data of the at least one entry is manipulated in the rowstore; and releasing the access lock after the manipulating is completed (the particular rows that are being modified are locked until the changes are applied, Col. 22 lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the hybrid columnstore update process disclosed by Oks, with that of the known technique of locking rows while they are being modified. One would be motivated to do so in order to ensure data consistency.

Claim 10 amounts to a system comprising memory comprising instructions that, when executed by one or more processors, performs the method of claim 3.  Accordingly, claim 10 is rejected for substantially the same reasons as presented above for claim 3 and based on the references’ disclosure of the necessary supporting hardware and software (Oks: computing device includes at least one processor and a system memory, computer readable medium, ¶ [0013] and [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganesh et al. (US 2011/0029569) teaches if an operation may more optimally be performed on a row stored in row-major format, then the row may be moved from a column-oriented storage section to a row-oriented storage section. By migrating rows between row-major and column-major formats, the benefits of each may be realized (¶ [0026], [0057], [0073]-[0077]).

Schaffner et al. (“A Hybrid Row-Column OLTP Database Architecture for Operational Reporting”, Pub. 2009) teaches a main index that is highly optimized for read access, and TREX holds a delta index to allow fast data retrieval while concurrently updating its data set. All updates and inserts taken from the queue tables are collected in the delta index. Upon reaching a certain size (e.g. 5% of the size of the main index) or pre-defined intervals the delta index is merged with the main index (3.2 Architecture).
Birka et al. (US 2016/0125021) teaches a system incorporating both row-oriented and column-oriented representations (¶ [0015]-[0016], [0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/22/2022

/William B Partridge/Primary Examiner, Art Unit 2183